EXHIBIT 10.10
Molex Incorporated
2000 Molex Long-Term Stock Plan
Stock Option Agreement
     This Stock Option Agreement (“Agreement”) is between Molex Incorporated,
including its subsidiaries and affiliates (collectively “Molex”) and
«PARTICIPANT NAME» (“Executive”) and shall be effective as of «GRANT DATE»
(“Grant Date”).
     1. Equity Grant. Subject to the provisions set forth herein and the terms
of the 2000 Molex Long-Term Stock Plan (“Plan”), the terms of which are
incorporated by reference, and in consideration of the agreements of Executive
herein provided, Molex grants to Executive a nonqualified stock option (“Stock
Option”) to purchase «NUMBER OF SHARES GRANTED» shares of Molex’s Class A Common
Stock (“Stock”), at «GRANT PRICE» per share.
     2. Vesting and Expiration. The Stock Option shall vest in accordance with
the schedule displayed on your stock option profile on
www.netbenefits.fidelity.com and the Stock Option shall expire «EXPIRATION
DATE».
     3. Exercise of Stock Option. The Stock Option may be exercised in
accordance with the Plan, and in accordance with the practices and procedures of
Molex applicable to the exercise of Stock Options.
     4. Effect of Termination of Employment, Death or Disability. The vesting of
the Stock Option may be accelerated upon the death, total disablement or
retirement of Executive pursuant to the terms of the Plan. The Stock Option will
be canceled immediately upon the termination of employment of Executive if such
termination is not caused by the Executive’s death, total disablement or
retirement pursuant to the terms of the Plan.
     5. Restrictions.
          (a) Non-Compete. In consideration of Molex granting the Stock Option,
Executive agrees that during employment with Molex and for two years after
separation from service thereof, Executive will not, directly or indirectly, as
a principal, officer, director, employee or in any other capacity whatsoever,
without prior written consent of Molex, engage in any activity with, or provide
services to, any person or entity engaged in, or about to engage in, any
business activity that is competitive with the business then engaged in by
Molex, in any geographic area in which Molex’s business is then conducted.
Executive may make or hold any investment in securities of a competitive
business traded on a national securities exchange or traded in the over the
counter market, provided the investment does not exceed 5% of the issued and
outstanding stock of the competitive business.
          (b) Non-Solicitation. During employment with Molex and for two years
after separation from service, Executive will not, directly or indirectly,
(i) hire, solicit or make an offer to any employee of Molex to be employed or
perform services outside of Molex, (ii) solicit for competitive business
purposes any customer of Molex; or (iii) solicit, induce or attempt to induce
any customer of Molex to cease doing business in whole or in part with or
through Molex.

 



--------------------------------------------------------------------------------



 



          (c) Competitors. For purposes of this Agreement, the term “competitor”
means a person or entity who or which is engaged in a material line of business
conducted by Molex in any geographic area in which Molex’s business is conducted
(for purposes of this Agreement, “a material line of business conducted by
Molex” means an activity generating gross revenues to Molex of more than
US$15 million in the immediately preceding fiscal year of Molex).
          (d) Forfeiture. Executive agrees that, if any provision of Sections 5
(a) or (b) is breached as determined by Molex, Executive shall forfeit, upon
written notice to such effect from Molex: (i) all right, title and interest to
the Stock Option (whether vested or unvested); (ii) any Stock issued upon
exercise of the Stock Option then owned by Executive; and (iii) any and all
profits realized by Executive pursuant to any sales or transfers of any Stock
underlying the Stock Option within the 24 month period prior to the date of such
breach. For purposes of this Agreement, “profit” is defined as the difference
between the exercise price and the fair market value of the Stock on the
exercise date. Additionally, Molex shall have the right to issue a stock
transfer order and other appropriate instructions to its transfer agent with
respect to the Stock underlying the Stock Option, and Molex further shall be
entitled to reimbursement from the Executive of any fees and expenses (including
attorneys’ fees) incurred by or on behalf of Molex in enforcing its rights
hereunder. By accepting this Stock Option, Executive hereby consents to a
deduction from any amounts Molex owes to Executive from time to time (including
amounts owed to Executive as compensation as well as any other amounts owed to
Executive by Molex) to the extent of any amounts that Executive owes Molex
hereunder. Whether or not Molex elects to make any set-off in whole or in part,
if Molex does not recover by means of set-off the full amount Executive owes to
Molex, calculated as set forth above, Executive agrees to pay immediately the
unpaid balance to Molex.
          (e) Injunctive Relief. In addition, Molex shall have the right and
remedy to have the provisions of this Agreement enforced by any court of
competent jurisdiction by injunction, restraining order, specific performance or
other equitable relief in favor of Molex, it being acknowledged and agreed that
any breach or threatened breach of this Agreement by Executive will cause
irreparable injury to Molex and that money damages will not provide an adequate
remedy to Molex.
          (f) Blue Penciling. If any provision of Sections 5 (a) or (b), or any
part thereof, are held to be unenforceable, the parties agree that the court
making such determination shall have the power to revise or modify such
provision to make it enforceable to the maximum extent permitted by applicable
law and, in its revised or modified form, said provision shall then be
enforceable.
     6. Registration of Stock. Any Stock acquired under the Plan has been
registered under the Securities Act of 1933, as amended (the “Act”) or under
applicable state securities laws or exemptions thereunder. Executive may sell
Stock acquired pursuant to the Plan subject to complying with applicable federal
securities laws and rules and Molex’s Insider Trading Policy.

2



--------------------------------------------------------------------------------



 



     7. Transferability. The Stock Option granted hereunder are personal to
Executive and no rights granted hereunder may be transferred, assigned, pledged
or hypothecated in any way (whether by operation of law or otherwise) except as
permitted under the Plan.
     8. Rights as Stockholder. Executive or other person or entity exercising
the Stock Option shall have no rights as a stockholder with respect to any Stock
covered by the grant until any such Stock has been fully paid and/or issued as
provided herein.
     9. Taxes. Molex’s obligation to deliver Stock upon the exercise of a Stock
Option shall be subject to Executive’s satisfaction of all applicable federal,
state and local income, excise and employment tax withholding requirements.
     10. Continued Employment and Future Grants. Nothing contained in this
Agreement shall be construed or deemed under any circumstances to bind Molex to
continue the employment of Executive for the period within which the Stock
Option may be exercised. Employee acknowledges that his/her right and
eligibility to participate in the Plan is solely based upon his or her
employment with Molex. Executive further acknowledges that in no circumstances
shall Executive be entitled to any compensation for any loss of any right or
benefit under the Plan which he/she might otherwise have enjoyed whether such
compensation is claimed by way of damages for wrongful dismissal or other breach
of contract or by way of compensation for loss of office or otherwise.
Additionally, the Stock Option is granted on a purely discretionary basis by
Molex; Executive shall not have any legal entitlement to such grant or
subsequent grants.
     11. Severability. In the event any one or more of the provisions of this
Agreement shall be held invalid, illegal or unenforceable in any respect in any
jurisdiction, such provision or provisions shall be automatically deemed
amended, but only to the extent necessary to render such provision or provisions
valid, legal and enforceable in such jurisdiction, and the validity, legality
and enforceability of the remaining provisions of this Agreement shall not in
any way be affected or impaired thereby.
     12. Governing Law. This Agreement shall be administered, construed and
governed in all respects under and by the laws of the State of Illinois, without
reference to conflicts of laws principles.
     13. Electronic Acceptance. The exercise of the Stock Option is conditioned
upon the electronic acceptance by Executive of the terms hereof in the manner
established by Molex.
     14. Acknowledgment. Executive acknowledges receipt of a copy of the Plan,
the related prospectus, and this Agreement and represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts the grant and
agrees to be bound by its contractual terms as set forth herein and in the Plan.
Executive hereby agrees to accept as binding, conclusive and final all decisions
and interpretations of the Committee (as defined in the Plan) regarding any
questions relating to the grant. In the event of a conflict between the terms
and provisions of the Plan and the terms and provisions of the prospectus and
this Agreement, the Plan terms and provisions shall prevail.

3



--------------------------------------------------------------------------------



 



     15. Data Transfer and Privacy. Executive acknowledges and agrees to the
collection, use, processing and transfer of certain personal data. The Executive
understands that Molex may hold certain personal information about the
Executive, including his or her name, salary, nationality, job title, position
evaluation rating along with details of all past awards and current awards
outstanding under the Plan, for the purpose of managing and administering the
plan (the “Data”). Molex, or its affiliates, will transfer Data amongst
themselves as necessary for the purpose of implementation, administration and
management of the Plan. Molex and/or any of it affiliates may further transfer
Data to any third parties assisting Molex in the implementation, administration
and management of the Plan. The Executive authorizes these various recipients of
Data to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the purposes of implementing, administering and managing the
Plan.
     16. Limitation of Liability. Notwithstanding any provisions contained in
this Agreement of the Plan, the Committee and the Company shall not under any
circumstances be held liable for any costs, losses, expenses and/or damages
whatsoever and howsoever arising in any event including but not limited to those
arising in connection with the Plan or the administration thereof.

     
Molex Incorporated
  Executive
 
   
Frederick A. Krehbiel
  «PARTICIPANT NAME»
Co-Chairman
  (Signed electronically)

4